EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Rebecca M. Greendyke (Reg. No. 65,201) on 24 February, 2021.

The application has been amended as follows: 
Replace claims as follows:
28.	(Cancelled)	 
	
Allowable Subject Matter
2.	Claims 1-5, 7-8, 11-20, 26-27 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 

defines a plurality of sub-menus, each sub-menu corresponding to a particular option within the first menu associated with the one widget, wherein one sub-menu is displayed on the screen display after the corresponding option within the first menu has been selected; and
 	color codes at least a portion of the one sub-menu using a same color associated with the corresponding option within the first menu.
	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TOAN H VU/Primary Examiner, Art Unit 2177